
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10(xv)



CONSULTING AGREEMENT


        This Consulting Agreement is made as of the 1st day of January, 2004
between McCormick & Company, Incorporated, a Maryland corporation ("McCormick")
with offices at 18 Loveton Circle, Sparks, Maryland 21152-6000, and Robert W.
Schroeder, whose address is 6 Jules Bretony Court, Hunt Valley, Maryland 21030
("Consultant").

RECITALS:

        Consultant possesses significant knowledge and expertise regarding the
manufacture, distribution and sale of spices, herbs, flavorings and seasonings
to the retail trade; and

        McCormick desires to obtain certain advisory services from Consultant,
particularly in connection with the businesses conducted by McCormick's Consumer
Products Division and its wholly owned subsidiary, Zatarain's; and

        McCormick desires to obtain, and Consultant desires to provide,
consulting services upon the terms and conditions of this Agreement.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties agree as follows:

        1.    Retention/Scope.    McCormick hereby retains the personal services
of the Consultant in order to avail itself from time to time of the Consultant's
knowledge and experience related to the manufacture, distribution and sale of
consumer food products. Consultant shall report to Robert J. Lawless, Chairman,
President, and Chief Executive Officer of McCormick, and all requests for
Consultant's services shall be made through Mr. Lawless. Consultant shall make
himself available to provide services to McCormick as needed, upon reasonable
prior notice, during normal business hours. McCormick and Consultant shall
endeavor, in good faith, to work out a mutually convenient schedule for
providing services under this Agreement. However, it is acknowledged that there
may be occasions which require unscheduled services by the Consultant, in which
event the Consultant agrees to exercise his best efforts to accommodate
McCormick's needs.

        2.    Term.    The term of this Agreement shall commence on January 1,
2004 and shall continue until June 30, 2005. Unless otherwise requested by
McCormick in writing, and agreed to by Consultant, Consultant will not be
requested to work, and will not be compensated for working, in excess of fifteen
(15) days during any single month of the Term hereof.

        3.    Retainer/Expenses.    McCormick shall pay Consultant a retainer
equal to Thirty Thousand Six Hundred Fifty Dollars ($30,650) per month. In
addition to the aforesaid fee, McCormick shall reimburse Consultant for all
reasonable expenses incurred by Consultant in performing such services
hereunder; provided all such expenses are approved in advance by McCormick.
Consultant will provide supporting documentation for all expenses incurred, and
shall render invoices to McCormick for reimbursement of such expenses as they
are incurred. McCormick will pay such invoices within thirty (30) days after
receipt of the invoice.

        In the event of the death of the Consultant prior to the end of the term
of this Agreement, all unpaid monthly retainers which would have been paid for
services performed by the Consultant from his date of death through the end of
the term shall be paid in a lump sum to the estate of the Consultant, or as may
otherwise be designated by him in writing.

        4.    Independent Contractor.    

        a.     The parties hereto understand that Consultant is an independent
contractor, that no employment relationship is created by this Agreement, and
that the Consultant shall not therefore act or hold itself out as an employee,
agent, partner or joint venture of or with McCormick.

--------------------------------------------------------------------------------

        b.     No fringe benefits, (including vacations, holidays or sick pay),
workers' compensation insurance, liability, disability and/or health insurance
are provided by McCormick to Consultant, nor is Consultant titled to any
benefit, direct or indirect, otherwise conferred by McCormick on McCormick's
employees. Consultant will not be furnished with business cards or letterhead
showing any relationship between McCormick and Consultant nor will Consultant
take any action that could constitute Consultant as an employee of McCormick.

        c.     Consultant shall at all times during the Term of this Agreement
comply with all applicable law. All wages, fees, taxes, withholding, benefits,
workers' compensation insurance and other obligations of employment or hire of
Consultant shall be the responsibility of the Consultant, and Consultant shall
promptly file with the appropriate governmental agencies all documents and forms
required by applicable law to be filed.

        d.     All licenses, permits, and/or bonds, if any, required for the
Consultant to render the services shall be provided by Consultant at no cost to
McCormick.

        5.    Work Efforts and Assignments.    

        a.     Consultant is responsible for insuring that his services are
rendered promptly and in a good and workmanlike manner. Consultant will adhere
to any work or technical standards that McCormick provides in connection with
such services. If no such standards are provided, then such services shall be
performed in accordance with standards generally recognized as acceptable in the
industry.

        b.     Consultant shall be responsible for ensuring that the services
are rendered as required by the Agreement.

        c.     Consultant will cooperate fully with any and all agents,
employees or other consultants retained by McCormick.

        d.     Subject to the terms of this Agreement, Consultant is not
prohibited by this Agreement from working on projects for clients other than
McCormick, provided, however, that when his services are being performed on the
premises of McCormick, Consultant will devote its full time and attention to
such services.

        e.     Consultant shall promptly disclose to McCormick any relationship,
contractual or otherwise, which it has with any party that is a competitor,
customer, supplier, employee or ex-employee of McCormick, or which could
otherwise constitute a conflict of interest.

        6.    Termination Events.    Notwithstanding anything contained herein
to the contrary, this Agreement shall cease and terminate immediately upon the
occurrence of any of the following events:

        a.     A failure or refusal by the Consultant to render services
reasonably requested by McCormick, or a failure of Consultant to abide by or
comply with any reasonable orders or directions of McCormick, except where such
failure is for reasons of illness or other disabling condition.

        b.     The commission of any act or the failure to act on the part of
the Consultant which is detrimental to the welfare of McCormick or injurious to
its reputation; or

        c.     The breach or nonobservance by the Consultant of any of the
covenants or stipulations herein contained or any default or misconduct on the
part of the Consultant.

        In the event of termination, and regardless of any dispute, which may
exist between Consultant and McCormick, all of the property, materials, and work
in process of McCormick, including any and all documents in the possession of
Consultant in any way pertaining to Consultant's work for McCormick, shall be
immediately delivered to McCormick.

2

--------------------------------------------------------------------------------

        Upon termination of this Agreement, all obligations (except for those
contained in Section 7 and Section 11) of Consultant and McCormick under this
Agreement shall cease.

        7.    Nondisclosure/lndemnity: The Consultant    

        a.     will not, either during the Term of this Agreement, or
thereafter, disclose in any manner whatsoever, any secret or confidential
information or know how concerning the business or products of McCormick
("Confidential Information");

        b.     will not at any time itself use any Confidential Information for
commercial purposes or otherwise, except in the performance of this Agreement;

        c.     will immediately return all Confidential Information in its
possession to McCormick upon request and will not thereafter retain copies of
any such information whatsoever.

        For purposes of this Agreement, "Confidential Information" shall not
include any information which is in or becomes part of the public domain through
no fault of the Consultant or which is disclosed to Consultant by a third party
having no obligation of confidentiality to McCormick, either directly or
indirectly. It is expressly agreed that the obligations contained in this
Section 7 shall survive any termination of this Agreement.

        8.    Covenant Not to Compete.    The Consultant hereby covenants and
agrees that he will not, without the prior written consent of McCormick, at any
time during the Term of this Agreement, as an employee, consultant, director or
otherwise, either individually or in partnership or jointly or in conjunction
with any person or persons, firm or association, syndicate, company or
corporation, as principal, agent, shareholder or in any manner whatsoever, carry
on or be engaged in or concerned with or interested in or advise, any business
which competes with or is otherwise similar to the business carried on by
McCormick.

        9.    Written Disclosure.    

        a.     Consultant will promptly disclose in writing to McCormick all
writings, inventions, improvements or discoveries (collectively, "Inventions")
whether copyrightable or patentable or not, which are written, conceived, made
or discovered by Consultant, singly or jointly with McCormick, arising out of or
during the Term of this Agreement.

        b.     Consultant represents and warrants that there are at present no
writings, inventions, improvements or discoveries, whether included in a
copyright, copyright application, patent or patent application or not which were
written, conceived, invented, made or discovered by Consultant before entering
into this Agreement and which Consultant desires to remove from the provisions
of this Agreement.

        10.    Execution of Documents.    Consultant agrees, at the request and
the expense of McCormick, to sign and execute, and require to sign and execute,
all instruments that, in McCormick's opinion, are necessary to carry out the
intention of this Agreement, including all assignments and other papers
necessary to vest the entire right, title and interest in the Inventions in
McCormick, its successors and assigns. Consultant will do all lawful acts and
sign all other papers McCormick may reasonably request relating to applications
for patents, trademarks, and copyrights, both United States and foreign, and
providing for the protection of McCormick's right, title or interest in any of
said matters.

        11.    Records Retention.    For projects performed by Consultant
pursuant to this Agreement, Consultant shall maintain such records as will
adequately substantiate charges and compliance with Consultant's obligations
hereunder (including obligations regarding workers' compensation insurance and
withholding of taxes) and shall produce promptly such records for McCormick's
audit and copying upon McCormick's request for a period of three (3) years
following the termination of this Agreement.

3

--------------------------------------------------------------------------------


Consultant will make himself available to review and discuss said records with
McCormick. Consultant shall be given prior notice by McCormick of its intent to
inspect such records.

        12.    Assignment.    This Agreement shall not be assignable by the
Consultant without the prior written consent of McCormick.

        13.    Applicable Law.    This Agreement shall be construed and enforced
in accordance with the laws of the State of Maryland.

        14.    Notices.    Any notice or other communication, other than routine
communications, between the parties shall be in writing and shall be deemed to
have been duly given if mailed first class, postage prepaid, certified or
registered mail, return receipt requested, to the other party at its or his
address as it or he may have furnished to the other party in writing for such
purpose.

        15.    Amendment.    This Agreement may not be amended except in a
writing signed by the respective parties hereto.

        16.    Severability.    In the event any provision or any portion of any
provision of this Agreement is found to be unenforceable or invalid, such
provision or such portion of such provision shall be severable from this
Agreement and shall not affect the enforceability or validity of any other
provision or other portion of such provision contained in this Agreement.

        17.    Entire Agreement.    This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof.

        IN WITNESS WHEREOF, McCormick and Consultant have caused this Agreement
to be executed as of the date first above written.

    McCORMlCK & COMPANY INCORPORATED
 
 
By:
/s/  ROBERT J. LAWLESS      

--------------------------------------------------------------------------------

Robert J. Lawless
Chairman, President & Chief Executive Officer
/s/  ROBERT W. SCHROEDER(LS)      

--------------------------------------------------------------------------------

Robert W. Schroeder
 
 
 

4

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10(xv)



CONSULTING AGREEMENT
